UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                 )
ANTONIO COLBERT,                                 )
                                                 )
          Plaintiff,                             )
                                                 )
                  v.                             )                 Civil Action No. 11-771 (JDB)
                                                 )
F.B.I.,                                          )
                                                 )
          Defendant.                             )
                                                 )
                                                 )
ANTONIO COLBERT,                                 )
                                                 )
          Plaintiff,                             )
                                                 )
                  v.                             )                 Civil Action No. 11-772 (JDB)
                                                 )
U.S. ATTORNEYS OFFICE,                           )
                                                 )
          Defendant.                             )
                                                 )
ANTONIO COLBERT,                                 )
                                                 )
          Plaintiff,                             )
                                                 )
                  v.                             )                 Civil Action No. 11-928 (JDB)
                                                 )
CLERK, UNITED STATES COURT OF                    )
APPEALS,                                         )
                                                 )
          Defendant.                             )
                                                 )

                                  MEMORANDUM OPINION

          Plaintiff has commenced three cases against three separate governmental defendants

making similar allegations concerning his mail. These defendants now move to consolidate

these cases. This motion will be granted.
I.     Background.

       First, Plaintiff filed Civil Action Number 11-771 in the Superior Court of the District of

Columbia against the “F.B.I.” Compl., No. 11-cv-771, ECF No. 7-1, p. 5. Presumably, Plaintiff

has actually sued the Federal Bureau of Investigation. In this case, Plaintiff asserts that this

Defendant “refused to investigate a matter in which the post office mailing clerks stole moneys

awarded to me.” Id. This Defendant removed this case to this Court. See Notice of Removal,

No. 11-cv-771, ECF No. 1.

       Second, Plaintiff filed Civil Action Number 11-772 in the Superior Court of the District

of Columbia against the “U.S. Attorneys Office.” Compl., No. 11-cv-772, ECF No. 3-1, p. 5. A

review of the address listed for this Defendant shows that Plaintiff has actually sued the United

States Attorney’s Office for the District of Columbia. See id. In this case, Plaintiff asserts that

this Defendant “refuse[d] to look into criminal misconduct issues I’ve filed against the Postal

Service.” Id. This Defendant removed this case to this Court. See Notice of Removal, No. 11-

cv-772, ECF No. 1.

       Finally, Plaintiff filed Civil Action Number 11-928 in the Superior Court of the District

of Columbia against the “Clerk, United States Court of Appeals.” Compl., No. 11-cv-928, ECF

No. 2-1, p. 7. A review of the address listed for this Defendant shows that Plaintiff has actually

sued the Clerk of the United States Court of Appeals for the District of Columbia Circuit. See id.

In this case, Plaintiff asserts that “the post office has presently stop [sic] me from[] receiving

mail and the clerk’s office refuse [sic] to notify the adequit [sic] authorities in [sic] federal crime

in progress.” Id. This Defendant removed this case to this Court. See Notice of Removal, No.

11-cv-928, ECF No. 1.

       All Defendants now move to consolidate these three cases. See Fed. Defs.’ Mot. to

Consolidate, No. 11-cv-771, ECF No. 4 [hereinafter Mot.].
                                                   2
II.    Analysis.

       A.      Legal Standard for Consolidation.

       Federal Rule of Civil Procedure 42 provides, in relevant part, that “[i]f actions before the

court involve a common question of law or fact, the court may . . . consolidate the actions.” Fed.

R. Civ. P. 42(a), (a)(2). Consolidation under this rule “is permissive and vests a purely

discretionary power in the district court.” Nat’l Ass’n of Mortg. Brokers v. Bd. of Governors of

the Fed. Reserve Sys., Nos. 11-cv-506 & 11-cv-489, 2011 WL 941609, at *2 (D.D.C. Mar. 21,

2011). “In exercising that discretion, district courts must weigh the risk of prejudice and

confusion wrought by consolidation against the risk of inconsistent rulings on common factual

and legal questions, the burden on the parties and the court, the length of time, and the relative

expense of proceeding with separate lawsuits if they are not consolidated.” Id. “[C]onsolidation

is particularly appropriate when the actions are likely to involve substantially the same witnesses

and arise from the same series of events or facts.” Hanson v. District of Columbia, 257 F.R.D.

19, 21 (D.D.C. 2009). “If the parties at issue, the procedural posture and the allegations in each

case are different, however, consolidation is not appropriate.” Id. (citing Stewart v. O’Neill, 225

F. Supp. 2d 16, 21 (D.D.C. 2002)). “In short, ‘courts weigh considerations of convenience and

economy against considerations of confusion and prejudice.’” Id. (quoting Chang v. United

States, 217 F.R.D. 262, 265 (D.D.C. 2003)).

       B.      Consolidation Is Appropriate.

       Defendants argue that Civil Action Numbers 11-771, 11-772, and 11-928 should be

consolidated because these cases are “substantially identical . . . , involving the same legal and

factual issues.” Mot. at 2. The Court agrees. Although these cases have been commenced

against different defendants, because all three cases stem from similar allegations—interference

with Plaintiff’s mail—these cases contain common questions of law and fact. Consolidation
                                                 3
would thus facilitate a more efficient resolution of these cases. Furthermore, although Plaintiff

apparently indicated to Defendants that he would oppose consolidation in this case, see Mot. at 1,

he has not done so to date. The Court therefore considers the motion to consolidate conceded.

See D.D.C. LCvR 7(b). The Court will therefore grant Defendants’ motion to consolidate.

       C.      Effect of Consolidation.

       “Consolidation . . . does not merge the suits into a single cause, or change the rights of

the parties, or make those who are parties in one suit parties in another.’” Johnson v. Manhattan

Ry. Co., 289 U.S. 479, 496–97 (1933) (discussing 28 U.S.C. § 734, the predecessor statute to

Rule 42(a)); see also Ind. Pet. Ass’n of Am. v. Babbitt, 235 F.3d 588, 596 (D.C. Cir. 2001); New

York v. Microsoft Corp., 209 F. Supp. 2d 132, 147–48 (D.D.C. 2002). “Rather, consolidation is

a purely ministerial act which . . . relieves the parties and the Court of the burden of duplicative

pleadings and Court orders.” Microsoft, 209 F. Supp. 2d at 148. Therefore, the Court will direct

the parties to make all future filings in these consolidated cases only on the docket of Civil

Action No. 11-771, but to identify all three cases in the captions of such filings. The Court will

close Civil Action Numbers 11-772 and 11-928.

III.   Conclusion.

       For the reasons discussed above, the Court will grant Defendants’ motion to consolidate

Civil Action Numbers 11-771, 11-772, and 11-928. A separate Order consistent with this

Memorandum Opinion shall issue this date.

                                                                      /s/
                                                                      JOHN D. BATES
                                                                      United States District Judge




                                                  4